El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El presente es nn caso de certiorari y la cuestión de procedimiento la qne signe: ¿puede nna corte decretar la cancelación de nna anotación de nna demanda en el registro, *272a no ser que el demandante preste fianza para garantir los daños y perjuicios que con la anotación ocasione a la parte contraria ?
María del Carmen Morales interpuso demanda en la Corte de Distrito de Mayagüez alegando haber formado desde el año 1879 una sociedad con Lino Cruz y Toro, apor-tando ambos bienes y trabajo, con objeto de repartirse por mitad las ganancias. Se especifican los bienes aportados. Se alega que los socios vivieron además en concubinato y que Lino Cruz murió en 1921 dejando por única heredera a la demandada quien se incautó de todos los bienes sin re-conocer su participación a la demandante. En la demanda se determinan como bienes dejados a su fallecimiento por Cruz sesenta y una propiedades distintas consistentes en fincas y créditos hipotecarios cuyo valor asciende a unos doscientos mil dólares.
De acuerdo con el artículo 91 del Código de Enjuicia-miento Civil, la demandante solicitó y obtuvo que su de-manda se anotara en el registro, y la demandada, alegando que la anotación le producía grandes perjuicios, solicitó a su vez de la corte que exigiera, a la demandante que prestara una fianza para indemnizarle en el caso de que su demanda no prosperara y si así no lo hacía que su anotación fuera cancelada.
Después de oir a ambas partes la corte declaró la moción de la parte demandada con lugar fijando una fianza de veinte y cinco mil dólares, y la demandante estableció entonces la., presente solicitud de certiorari.
Que la anotación produjo y seguirá produciendo dificul-tades a la parte demandada, es evidente. "Varios de los créditos hipotecarios vencieron y la parte demandada no pudo hacerlos efectivos, teniendo que depositarse su importe en la corte. Y el caso se seguirá repitiendo hasta la termi-nación del litigio. Si dicha terminación fuera favorable a la demandada, no podría ésta resarcirse de dichos perjuicios a no ser que se prestara la fianza exigida. Los hechos pa-*273recen justificar la medida adoptada, pero ¿la autoriza la ley?
No sólo compareció y archivó sn alegato el abogado de la peticionaria, si qne también compareció y archivó sn ale-gato el abogado de la demandada. El artículo 91 del Có-digo de Enjuiciamiento Civil que concede el derecho, no exige el requisito de la fianza para ejercitarlo. Ni siquiera requiere la acción de la corte para obtener la anotación. Y ni la parte demandada ha citado, ni hemos podido encon-trar nosotros precepto alguno de ley o jurisprudencia que sostenga la acción de la corté de distrito. Las analogías a que se refiere la parte demandada con el procedimiento de injunction y la invocación que hace de los poderes inheren-tes de las cortes, no pueden servir a nuestro juicio para resolver el caso adoptando una regla que prácticamente po-dría anular el precepto legislativo en muchos casos.
La ley no exige fianza. La corte en tal virtud no puede-exigirla. Debe anularse la orden de que se queja la peticio-naria y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinión.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.